Citation Nr: 1827693	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative instability of the right knee.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the right knee disability.  

3.    Entitlement to service connection for a bowel disorder, to include as secondary to residuals of hemorrhoidectomy.    


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1981 to February 1984 and April 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from December 2007, December 2008, October 2009, and August 2011 rating decisions of the Department of Veterans Affairs (VA).  Jurisdiction currently lies with the RO in Cleveland, Ohio.

In May 2014, the Veteran testified before the undersigned in a video conference hearing.  A transcript of the hearing is associated with the claims file.

In September 2014, the Board remanded the case for additional evidentiary development.  

In a January 2018 rating decision, the issues of entitlement to service connection for a vestibular disorder with tinnitus and acquired psychiatric disorder were granted, which is a full grant of the benefit sought on appeal with regard to those issues.  Thus, these issues are no longer before the Board. 

The remaining issues remanded by the Board in September 2014 have been returned to the Board for further appellate review.

The issue of entitlement to service connection for a bowel disorder, to include as secondary to residuals of hemorrhoidectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has slight instability of the right knee; findings of moderate instability have not been shown by the objective treatment records.

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a left knee disorder at any time during the pendency of the appeal and the Veteran's left knee pain has not resulted in functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee instability have not been met. 38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a (2017).

2.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its September 2014 remand directives.  Updated treatment records were obtained; the Veteran was afforded VA examinations for her conditions; and medical opinions were obtained from VA examiners.  Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II.  Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).



Left Knee  

The Veteran contends that service connection is warranted for a left knee disorder.  More specifically, the Veteran asserts that her left knee disorder is secondary to her service-connected right knee disability.   

At the May 2014 hearing, the Veteran testified that she believes that her altered gait has affected her knee.  See Hearing Transcript, page 14.  She further contends that her right leg is shorter and, as a result, she overcompensates on her left leg and that it was throwing her whole body off.  The Board also notes that the Veteran is currently service connected for right knee instability and degenerative joint disease.

The Veteran's service treatment records are silent as to a diagnosis, complaints of, or treatment for a left knee condition.

A Report of Medical Examination, dated in April 1991, did not show this condition on a separation clinical evaluation; only the right knee elicited remarks of abnormality on the report.

In April 2011, the Veteran sought treatment for bilateral knee pain.  

The Veteran was afforded a VA examination in August 2015.  During the examination, the Veteran complained of left knee inflammation and pain when driving, bending over, and sitting.  The Veteran reported flare-ups when driving, bending, or sitting down, but did not report having any functional loss or functional impairment of the joint or extremity.  No diagnosis of the left knee was rendered upon examination.  The examiner further opined that there was no visual or radiologic finding to indicate any disability or diagnosis other than pain and that pain is not a recognized disability.  As to secondary service connection, the examiner further stated that the Veteran did not have a diagnosed left knee condition on which to opine other than pain. 

The Board finds that, typically, in the absence of a current disability, there can be no valid claim for service-connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also acknowledges that pain alone, without a diagnosed or identifiable malady or condition, can constitute a disability for which service-connection may be granted if a Veteran shows that the pain reaches the level of functional impairment of earning capacity.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  

Here, the Veteran has not demonstrated that the alleged pain of her left knee reaches the level of functional impairment of earning capacity.  Furthermore, during the August 2015 VA examination, the Veteran denied having any functional loss or functional impairment of the joint, including but not limited to repeated use over time.  There is no credible persuasive evidence that the Veteran suffers from a left knee disability productive of chronic functional impairment.  The Veteran has not met her burden of proof, and thus the evidence of record is insufficient to substantiate the claim for service connection.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

Accordingly, the Board finds that the preponderance of evidence is against a finding that there is any left knee disability for which service connection could be granted.  The Veteran has not been diagnosed with a current disability, and she has not persuasively demonstrated that her pain reaches the level of functional impairment of earning capacity.  Therefore, the claim must be denied.  38 U.S.C. §5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee Instability

The Veteran contends that a rating in excess of 10 percent is warranted for her right knee disability.  More specifically, the Veteran asserts that her right knee instability is moderate to severe in severity.  

The Veteran's right knee instability is currently rated under Diagnostic Code (DC) 5257.  Under DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In May 2014, the Veteran testified that even though she wears a right knee brace, her knee often gives out and that she falls at least three to four times a month.  See Hearing Transcript, page 17.  She also testified that she has to be careful when walking on uneven ground.  Because the Veteran asserted that her disability may have worsened, she was afforded a new VA examination to determine the current severity of her disability.  

At the outset, the Board notes that pursuant to the September 2014 remand directives , VA medical records from the Chillicothe, Ohio VA Medical Center were obtained and associated with the record.  However, the VA medical records did not contain any information regarding the current severity of the Veteran's right knee disability.  

The Veteran was then afforded a VA examination in August 2015.  During the examination, the Veteran endorsed bruising, edema, instability, and pain.  The Veteran also reported the use of a right knee brace.  On physical examination, the Veteran's right knee was stable with no rotational instability noted.  There was also no clinical evidence of recurrent subluxation, lateral instability, or joint instability.  Impressions revealed mild patellofemoral degenerative changes, but no evidence of acute bony right knee abnormality; the bony alignment of the right knee was within normal limits.  Regarding functional impact, the examiner noted that "the biggest thing is falling, the buckling and driving."

Based upon a review of the lay and medical evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right knee instability is not warranted under Diagnostic Code 5257.  While it is clear that the Veteran has endorsed reports of right knee instability, the medical evidence has only indicated that the Veteran's instability, when noted to be present, has required a brace, which is consistent with the level of severity contemplated by a 10 percent rating for "slight" instability.  Additionally, the currently assigned 10 percent rating under Diagnostic Code 5257 already contemplates her functional loss due to her reported weakness or instability.  There is no credible indication in the lay or medical evidence that the Veteran's instability during this period was moderate in nature.  As such, the Board finds that the preponderance of the evidence is against an increased rating in excess of 10 percent for right knee instability.  


ORDER

Entitlement to a rating in excess of 10 percent for post-operative instability of the right knee is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary for further evidentiary development of all of the Veteran's claims on appeal. 

Bowel Disorder

The Veteran contends that service connection is warranted for a bowel disorder.  More specifically, the Veteran asserts that she suffers from a bowel disorder, particularly irritable bowel syndrome (IBS) that is secondary to her service-connected residuals of hemorrhoidectomy.

A June 2007 VA treatment note indicates that the Veteran has been diagnosed with IBS.

In May 2014, the Veteran testified that she suffered from constipation due to the fear of pain associated with her hemorrhoids.  See Hearing Transcript, page 6.

The Veteran was afforded a VA examination in August 2015, at which time the Veteran reported that her intestinal problems began around the time that she was discharged from service.  She also complained of frequent episodes of bowel disturbance with abdominal distress, to include constipation, diarrhea, flatulence, cramps, and bloating.  The examiner noted that the Veteran did not have and had never been diagnosed with an intestinal condition, but also opined that the etiology of the Veteran's bowel condition was more likely than not due to her colon polyps.  

The Board finds that the August 2015 examiner appears to have relied on an inaccurate factual premise in rendering his opinion.  As noted above, VA treatment records show that, during the appeal period, the Veteran was diagnosed with IBS.  See June 2007 VA treatment note.  

Additionally, the examiner did not comply with the Board's remand directives as the examiner did not consider the Veteran's specific lay statements pertaining to her irritable bowel syndrome and it being a result of fear of pain due to her hemorrhoids.

Given that the August 2015 VA examination report appears to be inconsistent with the June 2007 VA treatment note of record and given that the examiner did not consider the Veteran's contentions that her IBS was a result of fear of pain due to her hemorrhoids, a new opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the August 2015 VA examination report for the Veteran's claimed bowel disorder, to include irritable bowel syndrome.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of her bowel disorder, please offer comments and an opinion on whether it is at least as likely as not (i.e. probability of 50 percent or greater) that (a) the Veteran's bowel disorder (including irritable bowel syndrome noted in a June 2007 VA treatment record) is causally or etiologically due to service and (b) the Veteran's bowel disorder (including irritable bowel syndrome noted in a June 2007 VA treatment record) is caused by OR aggravated (beyond the normal progression) by her residuals of hemorrhoidectomy. 

The examiner must consider the Veteran's contentions that her irritable bowel syndrome is a result of fear of pain due to her hemorrhoids.

If aggravation is found, the examiner should determine the baseline manifestations of the Veteran's bowel disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the Veteran's residuals of hemorrhoidectomy.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


